                                          Case 3:21-cv-00464-WHO Document 10 Filed 02/18/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SOCIAL POSITIONING INPUT                        Case No.21-cv-00464-JST
                                         SYSTEMS, LLC,
                                   8                   Plaintiff,                        CLERK'S NOTICE SETTING CASE
                                   9                                                     MANAGEMENT CONFERENCE
                                                 v.
                                  10                                                     Re: Dkt. No. 9
                                         PARTICLE INDUSTRIES, INC.,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          YOU ARE NOTIFIED THAT a Case Management Conference is set for April 20, 2021

                                  14   at 2:00 P.M. before the Honorable JON S. TIGAR. The Joint Case Management Conference

                                  15   Statement is due April 13, 2021 by 5:00 P.M.

                                  16          Please report to Courtroom 6, 2nd Floor, Ronald Dellums Federal Building, 1301 Clay

                                  17   Street, Oakland, CA 94612.

                                  18   Dated: February 18, 2021

                                  19
                                                                                      Susan Y. Soong
                                  20                                                  Clerk, United States District Court
                                  21
                                                                                      By: ________________________
                                  22                                                  Mauriona Lee, Deputy Clerk to the
                                                                                      Honorable JON S. TIGAR
                                  23                                                  510-637-3530
                                  24

                                  25

                                  26

                                  27

                                  28
